—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered April 2, 1998, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the de*699fendant (see, People v Martin, 59 NY2d 704, 705), the trial court properly refused to charge assault in the third degree (see, Penal Law § 120.00 [2]) as a lesser-included offense. Under the facts of this case, no reasonable view of the evidence supports the conclusion that the defendant recklessly caused physical injury to the complainant (see, People v Long, 259 AD2d 634; People v Wheeler, 234 AD2d 573; People v Zayas, 140 AD2d 395).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.